FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


FOWLER PACKING COMPANY, INC.;             No. 16-16236
GERAWAN FARMING, INC.,
             Plaintiffs-Appellants,          D.C. No.
                                          1:16-cv-00106-
                  v.                        DAD-SAB

DAVID M. LANIER, in his official
capacity as Secretary of the                 ORDER
California Labor and Workforce
Development Agency; CHRISTINE
BAKER, in her official capacity as the
Director of the Department of
Industrial Relations; JULIE A. SU, in
her official capacity as California
Labor Commissioner,
                Defendants-Appellees.


                 Filed December 9, 2016

     Before: Ronald M. Gould, Richard R. Clifton,
          and Paul J. Watford, Circuit Judges.
2             FOWLER PACKING CO. V. LANIER

                           ORDER

    Plaintiffs in the case appeal a district court’s order
dismissing claims that a California law violates the Bill of
Attainder Clause, U.S. Const. art. I, § 10, cl. 1 (the “bill of
attainder claim”), and the Equal Protection Clause, U.S.
Const. amend. XIV, § 1 (the “equal protection claim”). We
conclude that the district court correctly dismissed the bill of
attainder claim, but erroneously dismissed the equal
protection claim. We therefore AFFIRM in part and
REVERSE in part, and REMAND the case to the district
court for further proceedings with respect to the equal
protection claim only. A written opinion giving the court’s
reasoning will follow in due course.

    The time for filing any petition for rehearing or petition
for rehearing en banc shall be extended and shall not begin to
run until the court has filed its written opinion giving its
reasoning.